145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Juan A. AGUSTIN, Plaintiff-Appellee,v.GOVERNMENT OF GUAM, Defendant-Appellant,andJose R. Rios;  Doe Insurance Co. I-V, Defendants.
No. 97-15046.D.C. No. CV-96-00039A.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 19982.Decided May 14, 1998.

Appeal from the United States District Court for the District of Guam, John S. Unpingco, District Judge, Presiding.
Before BROWNING, BRUNETTI, and RYMER, Circuit Judges.

MEMORANDUM1

1
The Government of Guam appeals from the district court's reversal of the superior court's order granting summary judgment in the Government's favor.  We review the district court's decision de novo and affirm for the reasons stated by the district court.  See Covey v. Hollydale Mobilehome Estates, 116 F.3d 830, 834 (9th Cir.1997).



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


2
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)